01/07/2021



                 Supreme Court Conference Agenda                 Case Number: PR 21-0004



                     Tuesday, January 5, 2021

CASES FOR CLASSIFICATION
No.          Name
DA 20-0257   Phipps v. Old Republic
DA 19-0555   State v. C. Kirkland
DA 20-0238   ALPS Property v. Keller
DA 19-0606   Matter of Z.L., Youth
DA 19-0364   State v. J. Marsh
DA 19-0583   Beavers v. State
DA 20-0288   B. Smith v. K. Green
DA 20-0145   Public Land & Water v. Robbins
DA 20-0217   Matter of T.N.B., A.M.B., and S.M.B.,
             YINC
MISCELLANEOUS CASES
No.          Name                                      Notes
PR 20-0005   Rule V Admission by Practicing Attorney   (Blair)
DA 20-0348   Matter of T.G., S.G., & G.B., YINC        (Anders
                                                       Matter)
DA 20-0345   Matter of LJ.P. & R.P., YINC              (Anders
                                                       Matter)